                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

UNITED STATES OF AMERICA                             )
                                                     )
v.                                                   )       1:08-CR-16
                                                     )       (1:19-CV-107)
BENNY SWIFT                                          )
                                                     )


                                    OPINION AND ORDER

       Benny Swift (“Swift”) is currently serving a five-month sentence subsequent to a

revocation of his supervised release. He now moves this Court pursuant to 28 U.S.C. §2255 to

vacate his sentence due to what he believes was an inaccurate sentencing guidelines calculation by

the probation officer and a violation of due process. [DE 65]. For the following reasons, Swift’s

motion will be DENIED.

                                          DISCUSSION

       On July 28, 2008, Swift was sentenced on his convictions for Possession with Intent to

Distribute Cocaine and Use of a Firearm in Relation to a Drug Trafficking Crime to serve a total

of 120 months in the Bureau of Prisons (BOP) and a five year term of supervised release. Swift’s

supervised release term began on March 13, 2017. On January 8, 2019, U.S. Probation Officer

Heidi Skaggs filed a Petition, requesting the Court issue a warrant for Swift’s arrest alleging 16

violations of Swift’s supervised release conditions. (DE 47-1). On February 4, 2019, Swift

admitted guilt to violating conditions of his supervision and the Court found him guilty of thirteen

violations. (DE 63). The Court sentenced Swift to five months in the BOP and imposed a new

supervised release term of one year. (DE 63). He then filed the present motion claiming that his

violations were inaccurately classified as Class B instead of Class C.
       A petitioner may avail himself of § 2255 relief only if he can show that there are “flaws in

the conviction or sentence which are jurisdictional in nature, constitutional in magnitude or result

in a complete miscarriage of justice.” Boyer v. United States, 55 F.2d 296, 298 (7th Cir. 1995).

However, a § 2255 motion is not a substitute for a direct appeal. Doe v. United States, 51 F.3d

693, 698 (7th Cir. 1995), cert. denied, 116 S. Ct. 205 (1995); McCleese v. United States, 75 F.3d

1174, 1177 (7th Cir. 1996). Federal prisoners may not use § 2255 as a vehicle to circumvent

decisions made by the appellate court in a direct appeal. United States v. Frady, 456 U.S. 152, 165

(1982); Doe, 51 F.3d at 698. Accordingly, a petitioner bringing a § 2255 motion is barred from

raising: (1) issues raised on direct appeal, absent some showing of new evidence or changed

circumstances; (2) nonconstitutional issues that could have been but were not raised on direct

appeal; and (3) constitutional issues that were not raised on direct appeal, absent a showing of

cause for the default and actual prejudice from the failure to appeal. Belford v. United States, 975

F.2d 310, 313 (7th Cir. 1992), overruled on other grounds by Castellanos v. United States, 26 F.3d

717, 710–20 (7th Cir. 1994). Indeed, a petitioner’s “failure to raise an issue on direct appeal

generally bars a [petitioner] from raising it later in a post-conviction proceeding.” Barker v. United

States, 7 F.3d 629, 632 (7th Cir. 1993).

       Here, Swift did not take a direct appeal of the revocation of his supervised release.

Moreover, his petition does not make any showing of cause for not taking a direct appeal nor does

it explain any actual prejudice to him from the failure to do so. As a result, Swift is procedurally

defaulted from raising the due process claim he makes presently in a petition under §2255. See

United States v. Sewell, 2019 WL 1755301 (outlining the three types of issues that are procedurally

barred and noting that “meeting the cause and prejudice standard is more difficult than establishing
‘plain error.’”); The Court also notes, however, that at the revocation of his supervised release

Swift, who was represented by counsel, entered into an agreed disposition as to his sentence with

the Government. [DE 62]. Thus, even if he was not procedurally defaulted, he would certainly

have an uphill battle in this Court given that he agreed to the underlying disposition at his

revocation hearing.

                            CERTIFICATE OF APPEALABILITY
       Pursuant to Rule 11 of the Rules Governing Section 2255 Proceedings, the Court must

“issue or deny a certificate of appealability when it enters a final order adverse to the applicant.”

A certificate of appealability may be issued “only if the applicant has made a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Rule 11 of Rules Governing Section

2255 Proceedings. The substantial showing standard is met when “reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a different manner

or that the issues presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (quotation marks omitted); Barefoot v. Estelle, 463 U.S. 880,

893 & n.4 (1983). Where the district court has rejected the constitutional claim on the merits, “the

showing required to satisfy § 2253(c) is straightforward: The petitioner must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional claims debatable

or wrong.” Slack, 529 U.S. at 484. A defendant is not required to show that he will ultimately

succeed on appeal. Miller-El v. Cockrell, 537 U.S. 322, 337, 342 (2003) (stating that the question

is the “debatability of the underlying constitutional claim, not the resolution of that debate”).

“Where a plain procedural bar is present and the district court is correct to invoke it to dispose of

the case, a reasonable jurist could not conclude either that the district court erred in dismissing the

petition or that the petitioner should be allowed to proceed further.” Slack, 529 U.S. at 484. Here,
no reasonable jurist could conclude anything other than Swift is procedurally barred. Accordingly,

the Court will not issue Swift a certificate of appealability.

                                          CONCLUSION

       Based on the foregoing, Swift’s Motion to Vacate Sentence pursuant to 28 U.S.C. §2255

to Vacate, Set Aside, or Correct Sentence is DENIED. The Court declines to issue a certificate of

appealability.

SO ORDERED. This 13th day of May, 2019.



                                                                               s/ William C. Lee
                                                                      United States District Court
